Title: To Thomas Jefferson from Mayer & Brantz, 4 March 1808
From: Mayer & Brantz
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 4th March 1808.
                  
                  On the 20th January we had the honor of replying to your letter of 18th of Same month. The Season Still continuing rigorous, as also the want of an eligible conveyance has induced us to delay Sending the Kids, they are now however on board Capn. Zacha. Man’s packet which Saild day before yesterday, he has promised to take Special care of them. they are provided with a comfortable house and a Sufficient Store of hay and Oats, So that we may flatter ourselves they will go Safe. We Shall be very much gratified if you Shou’d find the breed worth preserving. 
                  We have the honor to be respectfully Sir Your obedt humble Servants
                  
                     Mayer & Brantz.
                  
               